*230ORDER
PER CURIAM:
The Petition for Allowance of Appeal is Granted. Further, the order of Superior Court is reversed and this case is remanded to the Court of Common Pleas of Crawford County for Resentencing in accordance with Commonwealth of Pennsylvania v. Dickerson, 533 Pa. 294, 621 A.2d 990 (Pa.1993).
Mr. Justice Larsen and Mr. Justice Papadakos note a dissent on the basis of Mr. Justice Larsen’s dissenting opinion, joined by Mr. Justice Papadakos, in Commonwealth of PA v. Dickerson, supra.